Citation Nr: 0903686	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral metatarsalgia with plantar tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for the veteran's bilateral foot disability and 
assigned an initial 10 percent rating.  The veteran has 
perfected an appeal of that rating.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issue on appeal.  The 
hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the veteran's 
bilateral foot disability has been manifested by a hallux 
valgus deformity; visible pain and swelling on use causing 
functional loss; and subjective complaints of callosities.  
There is some relief with the use of orthotics.

2.  There is no evidence that the veteran's bilateral foot 
disability has caused at any time marked pronation or other 
deformity; marked inward displacement; severe spasm of the 
tendo achillis on manipulation; or other symptoms on a par 
with the level of severity exemplified in these 
manifestations.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for bilateral 
metatarsalgia with plantar tendonitis are met throughout the 
course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify claimants in substantiating a claim 
for VA benefits pursuant to 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In March and 
July 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required for the 
initial claim of service connection.  Service connection was 
subsequently granted, and the veteran appealed the initial 
rating assigned.  In cases such as this, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

The veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice 
here.  Regardless, in the July 2006 letter and a subsequent 
May 2008 letter, the AOJ notified the veteran of the process 
by which disability ratings are determined.  The veteran was 
given the opportunity to submit additional information.  

Although the notices were delivered after the initial 
adjudication, the claim subsequently was readjudicated in the 
November 2006 statement of the case and the July 2008 
supplemental statement of the case.  In his November 2008 
hearing before the undersigned, the veteran testified to the 
effects of his service-connected disability on his daily life 
and his employment capacity.  He and his representative also 
spoke of the particular requirements of the rating schedule 
for the higher evaluation at that time.  Thus, the record 
shows that the veteran has actual knowledge of the 
information and evidence required to substantiate his claim.  
He has been adequately notified.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159(c) (2008).  Service treatment records have 
been associated with the claims file.  All identified and 
available post-service treatment records have been secured, 
to include from private and VA sources.  The veteran has been 
medically evaluated on two occasions during the appeal in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluations

The veteran seeks a higher initial disability evaluation for 
his service-connected bilateral foot disability.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  In view of the number of atypical instances, 
it is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code (DC), the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection was established for bilateral 
metatarsalgia with plantar tendonitis by the currently 
appealed May 2006 rating decision and was evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, DC 5276.   
Pursuant to that diagnostic code, a 10 percent rating is 
warranted for moderate flatfoot with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, pain on manipulation and use of the feet, bilateral 
or unilateral.  The next higher, 30 percent rating is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  The maximum 
rating of 50 percent is warranted for pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2008); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

The veteran underwent two VA examinations over the course of 
the appeal.  Also of record are private treatment records 
from February 2006 to June 2007 and VA outpatient clinical 
records from April 2006 to June 2008.  The veteran testified 
as to the effects of his service-connected disability in his 
November 2008 hearing before the undersigned.  On the basis 
of this evidence, as will be discussed fully below, a 30 
percent rating is warranted.

In his May 2006 VA examination, the veteran reported that due 
to the pain in the balls of his feet, his ability to walk 
more than a quarter mile was limited.  Additionally, his 
ability to stand was limited to 15 to 30 minutes.  Objective 
examination revealed that he had moderate pain on motion, 
with poor propulsion capabilities.  While visible examination 
did not reveal a deformity of the foot, the concurrent x-ray 
confirmed a hallux valgus deformity.  Bilateral degenerative 
arthritis was also noted.

VA outpatient clinical records date from April 2006 and show 
that the veteran is treated for chronic pain in his feet, 
back, and wrist.  In June 2006, edema (i.e., swelling) of the 
feet was noted.  The veteran was issued orthotics.  An 
October 2006 progress note indicated that those orthotics 
were not alleviating his pain.  During his treatment in the 
VA Pain Clinic, he reported his pain to generally be at a 7 
out of 10, which doctors characterized as moderate to severe 
in December 2006.  When his orthotics failed to provide pain 
relief in January 2007, the veteran was prescribed a topical 
ibuprofen and low-dose methadone.  These medications did not 
relieve his pain totally, but did provide some comfort.  
Records in May 2007 show that he continued to have moderate 
to severe pain in his feet.  In September 2007, the veteran 
informed his doctors that he was using aloe vera lotion on 
his feet as directed for the skin and pain issues.  Private 
records dated from February 2006 to June 2007 do not 
contradict these findings and speak generally to his ongoing 
pain.

The veteran underwent a second VA examination in April 2008.  
He was noted to be using a cane, which was attributed to his 
foot disabilities and his problems with his knees, which had 
been operated on previously.  New orthotics were in use.  The 
veteran reported pain and indicated that he could stand for 
about 10 minutes and walk about 20 yards before having to sit 
down.  Objective examination confirmed painful range of 
motion.  It was noted that the veteran's foot disability 
prevented him from exercising or participating in sports, had 
a moderate effect on his ability to do the shopping, and had 
a mild effect on doing other chores around the house.

In his November 2008 hearing before the undersigned, the 
veteran testified that his pain continued to range from 8 to 
10 on a scale of 10.  He credibly reported that in the 
morning, it takes him 30 to 45 minutes to be able to walk on 
his feet, due to the pain.  He did indicate that his 
orthotics helped him with balance and stability, but were not 
alleviating his pain.  The veteran also reported using 
lotions on his feet to soften the rough spots, which his 
doctor recommended.  

When considering the veteran's symptoms with his functional 
loss due to pain, his disability picture more nearly 
approximates that contemplated by the next higher rating of 
30 percent.  In particular, the evidence confirms the 
presence of a foot deformity, that of hallux valgus.  
Degenerative arthritis also has been confirmed by x-ray.  His 
examinations and clinical records demonstrate that he has 
significant pain with swelling on use, which is causing 
functional loss in his inability to walk for extended periods 
of time without rest.  He also has had subjective complaints 
of callosities, which has required him to use lotions to keep 
his feet from being dry and rough.  His credible testimony 
before the undersigned is consistent with, and supports, the 
medical evidence.  These symptoms rise to the level of severe 
and warrant the higher initial rating of 30 percent. 

This evidence, however, does not warrant the maximum 50 
percent rating.  Specifically, the veteran has gained some 
relief with the use of his new orthotics.  X-rays and 
physical examination have not shown marked pronation or other 
significant deformity.  His feet are not markedly displaced 
inward.  While he has an inflammation of the tendons, there 
has been no finding of spasms of the tendon achillis on 
manipulation or at rest.  In short, the veteran's foot 
disability has not displayed symptoms on a par with the level 
of severity exemplified by the 50 percent category.  

In examining the evidence of record throughout the course of 
the appeal, the veteran's disability has manifested 
consistently at the 30 percent level, and no higher.  As 
such, there is no basis on which to grant staged ratings 
under Fenderson v. West, supra.  Nor does the evidence raise 
the issue of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1).  That provision applies when the rating schedule 
is inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.  The veteran's increase to 30 
percent adequately compensates his level of disability.  
	

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 30 percent rating for bilateral 
metatarsalgia with plantar tendonitis is granted, subject to 
regulations applicable to the payment of monetary benefits.

____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


